 In the Matter of SOUTHERN CALIFORNIA GAS COMPANYandSOUTHERNCALIFORNIA PROFESSIONAL ENGINEERING ASSOCIATION, GAS UTILITYENGINEERS AFFILIATE UNIT No. 1Case No. 21-R-2811.-Decided January 17, 1946Messrs. R. R. BlackburnandW. R. Davis,both of Los Angeles,Calif., for the Company.Messrs. Sterling S. Green, George Slocomb, Bert H. Peck,andPerryBertram,all of Los Angeles, Calif., andMr. George C. Thomson,ofGlendale, Calif., for the. Association.Messrs. Katz, Gallagher ctc Margolis, by Mr. Ben Margolis,of LosAngeles, Calif.; andMessrs. James L. DoughertyandK. D. Brown,both of Los Angeles, Calif., for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpona second amended petition duly filed by Southern CaliforniaProfessional EngineeringAssociation, Gas UtilityEngineers AffiliateUnit No. 1, herein.called the Association,alleging that a questionaffecting commerce had arisenconcerningthe representation of em-ployees of Southern CaliforniaGas Company,Los Angeles,California,herein calledthe Company,the NationalLaborRelations Board pro-vided for an appropriate hearing upon due notice before Charles M.Ryan, Trial Examiner. The hearing was held at Los Angeles, Cali-fornia, on various dates between August 28 and September 18, 1945.The Company,the Association,and UtilityWorkers Union of Amer-ica,CIO,herein calledthe C.I.0., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.At the hearing,the Company and the C. I. O. each moved fordismissal of the petition.The TrialExaminer reserved ruling onthese motions for the Board. For reasons set forth in Sections I, II,and III,infra,the motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error,and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.65 N. L.R. B., No. 90.543679100-46-vol 65-36 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYAt the hearing in this proceeding, the Company agreed that therecord in an earlier case before the Board involving it- should beincorporated into the record herein,' and conceded that its businessis substantially the same as it was at the time of the hearing in thatcase.In this earlier case we found :The Company is a California corporation with its principal officeand place of business located at Los Angeles, California. It is en-gaged primarily in the business of purchasing, transporting, selling,and distributing natural gas for light, heat, and power purposes inthe central and southern portions of the State of California. It isalso engaged to a moderate extent in manufacturing, transporting,selling, and distributing manufactured gas.As an incident to itsprincipal business, the 'Company sells gas appliances at retail.Thechief raw material used by the Company in its operations is naturalgas, all of which is purchased within the State of California. Inaddition, it purchases other raw materials including pipe meters,regulators, and similar items.Of these materials, amounts in thevalue of approximately $1,000,000 annually are purchased outsidethe State of California.Omitting the value of the natural gas pur-chased by the Company, this figure constitutes approximately one-third of the total value of all other raw materials purchased by theCompany.All products sold by the Company are sold within theState of California.The Company supplies gas to major industrialfirms in southern California and to a number of instrumentalitiesengaged in interestate commerce 2We find, contrary to the Company's contention, that it is engagedin commerce within the meaning of the National Labor RelationsAct-'IT.TIIE ORGANIZATIONS INVOLVEDSouthern California Professional Engineering Association, GasUtility Engineers Affiliate Unit No. 1, unaffiliated, and Utility Work-ers Union of America, affiliated with the Congress of Industrial Or-1Matter of Southern California Gas Company,10 N L. R. B. 1123.xSince these findings were made, the Company"is operating its plant in conjunc-tionwith [a] Defense Plant Corporation plant for the purpose of making butadienefractions used in the manufacture of synthetic rubber."3SeeConsolidatedEdison Company of New York, Inc, et al v N. L. R. B ,305 U. S 197 See alsoMatter of Southern California Gas Company,10 N. L R B.1123 ; 31 N. L R B. 461 ; 35 N. L R B. 263; 40 N. L R B 265, 41 N L. R. B 668,44 N L R B 1395; and 47 N L R B 690 SOUTHERN CALIFORNIA GAS COMPANY545ganizations, are labor organizations, admitting to membership em-ployees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Associationas the exclusive bargaining representative of certain of its employees.Statements of Board agents, introduced into evidence at the hear-ing, indicate that the Association represents a substantial number ofemployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. Contentions of the partiesThe association seeks a unit of non-supervisory "professional en-gineering employees" engaged at the Company's Central Division.6The Compay asserts that the unit is inappropriate. in that it includesconfidential and managerial employees as well as employees not en-gaged in anengineeringor technical capacity,and failsto includetechnical employees whose work is closely associated with and per-formed under the same working conditions as that of the "professionalengineering employees";' in addition, it contends that the unit shouldIn support of its motion to dismiss, the C I. O. asserted that the Association hasmembership limitations which would prevent it from representing all employees in theunit hereinafter found appropriateHowever, therecord clearly indicates that the Asso-ciation is prepared to amend its membership requirements and is willing to represent allemployees in the unitUnder these circumstances we find no merit in this contentionof the C I. 05A compilation of the statements of a Field Examiner and the Trial Examiner disclosesthat the Association submitted 54 designations bearing the signatures of persons appear-ing upon the Company's pay roll for the period ending June 30, 1945The Field Examinerreported that the C.IO. submitted 25 designations containing the signatures of personsappearing on this pay rollThe record indicates that there are approximately 100 em-ployees in the unit set forth in the Association's second amended petition,and approxi-mately 150 employees in the unit asserted as appropriate by the C I. 0We find, con.trary to the C I O.'s contention,that the interest of the Association is substantial6The Association described its unit in terms of categories of employees,seeking allnon-supervisory employees engaged as designers, senior draftsmen,engineering assistantsA and B,junior engineers,office engineers,staff technicians,technical assistants,air condi-tioning engineers,industrial gas engineers,service engineers,office supervisors,petroleumengineers, technical service engineers, estimating engineers,and research assistantsTherecord is not clear as to whether or not it desired to include cost engineers and assistantcostengineers.TMore particularly, the Company would include draftsmen,laboratory assistants,labora-tory technicians,and construction detailers,who are currently unrepresented for thepurposes of collective bargaining.Itwould also include some employees who are cur-rently represented by the C. I 0,such as engineering aides and industrial service men,who it asserts are engaged in a technical capacity 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe system-wide in scope.The C.I.0. agreeswith theCompany withrespect to the inappropriateness of the proposed unit because of thefailure to include therein certain unrepresented technical employees;however, it disagreeswiththe Company to the extent that the Com-pany would include employees whom the C. I. 0. now represents.8Both labor organizations disagreewiththe Company with respectto the confidential status of specific employees in the proposed unit,and disagreement also exists among the parties as to the supervisorystatus of particular workers.B. The territorial scope of the unitThe Association, although apparently willing to represent all "pro-fessional engineering employees" of the Company in a system-wideunit refused to amend its petition in this respect when given an oppor-tunity to do so .9 In the past we have found appropriate units of theCompany's employees limited in scope to divisions or to districts,"and at the present time there are two represented collective bargainingunits which we have established confined to employees of the CentralDivision."Consideration of these facts leads us to the conclusionthat a unit limited to the Company's Central Division employees,such as here sought, is appropriate.C. The general composition of the unitAs previously noted, the Association seeks a unit of "professionalengineering employees," contending that these individuals have inter-ests and problems differing from 'other employees of the Company,including those engaged in "non-professional" technical, or "non-professional" engineering duties; it asserts that the "professionalengineering employees" can best be represented by an organizationaware of their problems which "vary considerably with theindivid-ual."It is not clear, however, what the Associationmeansby a "pro-fessional engineering employee."From the evidence adduced at the_hearing,. individualsmay qualify as such if they have received anengineering degree from a recognized school of learning or are ableto be and actually are engaged in "creative" work pertaining to the"control and conversion of forces and materials to use in structures,8 See preceding footnote.O The record indicates that approximately 30 percent of the"professional engineeringemployees" are engaged in divisions of the Company other than the Central Divisionitfails to disclose,however, the extent of the Association's interest among these employees.Nor does it contain any evidence of the interest of either labor organization among anytechnical employees of divisions other than the Central Division.1O See cases cited in footnote 3,supra.The Company has 6 divisions,ofwhich theCentral Division is one."-See 10 N L.R B. 1123(production employees) ;44 N. L. R B 1395(maintenanceemployees).The C.I.O. represents the employees in both these units. SOUTHERN CALIFORNIA GAS COMPANY547machinesand products." 12Thus, apparently, the Association recog-nized that experience may properly take the place of education forthe purpose of coming within its definition of a "professional engi-neering employee." 13However, the Association reserves the rightto pass upon the qualifications of applications for membership uponanindividualbasis.14It appears that the Association seeks a unitof individuals rather than a group of employees engaged in similaror related work, and would exclude therefrom persons who do nothave the qualifications of a "professional engineering employee" asinterpreted by its membership committee. In theCurtiss-Wrightcase,15wehad occasion to pass upon and rejecta similarcontentionwith respect to a bargaining unit, stating :A unit . . . delineated upon ,the basis of the scholastic (orequivalent) history ofindividualemployees rather than on thebasis oftheir function, would in our opinion be unworkable andinappropriate for collective bargaining purposes.'111We distinguish the cases in which we have recognized the appropriateness ofunits of "professional"employees since in those cases the units found appropriatewere functional groupingsMatter of Aluminum Company of America, The AluminumCooking Utensil Company(Amendment'toDecision and Direction of Election), 62N L R B 318,Matter of Lockheed Aircraft Corporation,58 N L R B 1188,Matter of General Electric Company,57 N. LR.B 81 ;Matter of Radio Corporationof America,RCA VictorDivision,57 N L R B 1283,Matter of Shell DevelopmentCompany,Inc,38 N. L R B. 192,[see alsoMatter of Neches Butane ProductsCompany,61 N L. R. B. 1194].For the reasons set forth in theCurtiss-Wrightcase, which obtainhere, we shall delineate the unit hereinafter found appropriate in func-tional terms.The record indicates that laboratory assistants and laboratorytechnicians perform duties comparable to and closely associated withthose of technical assistants and research assistants; that draftsmenare engaged in duties similar to those of senior draftsmen, the differ-ences in the work of these two classifications of employees being simply12ArticleII of the Association's Rules and Regulations uses the term"professionalengineeringemployee" in the sense of "persons.possessing an intimate knowledgeof mathematics and the physical sciences gained by technological and scientific education,training and experience,are in a position of trust and responsibility,apply their knowledgein controlling and converting forces and materials to use in structures,machines, andproducts,and whose work requires the exercise of discretion and judgment,iscreativeand original and of such a characterthat the outputcannot be standardized;and thosewho, without the experience set forth,but having been graduated from an approved edu-cational institution and having received the degree of Bachelor of Science or its equiv-alent,in Engineering,and engaged in engineering work."19This is borne outby the factthat the Association includes senior draftsmen withinits proposed unit despitethe fact thatthese employees do not necessarily possess anengineering degree.14ArticleIII (1)of the Association's Rules and Regulations states that the "Commit-teeshall review each application for membership . . and determine whether or notthe applicant is a `Professional Engineering Employee'In accordance with [Article II]."11 63 N L R. B. 207. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of degree of complexity; and that construction detailers do thesame type of work as engineering assistants B.We are of the opinion,therefore, that no technical and engineering unit of employees of theCompany can be complete without the inclusion of employees in theseclassifications.Accordingly, we shall include them.16The Company further contends that certain employees currentlyrepresented by the C. 1. 0., such as industrial service men and engineer-ing aides, are engaged in technical or engineering work and shouldalso be included within the unit.However, in view of the fact thatthese employees are already represented for collective bargainingpurposes, and inasmuch as the evidence adduced by the Company in'support of this contention is not sufficient to warrant shifting themto the unit here sought, we shall exclude them.D. Specific inclusions-and exclusionsWe have previously noted that a dispute exists with respect to thesupervisory or confidential status of certain of the employees involvedherein.We have further noted that the Company contends thatcertain employees are not engaged in a technical or engineering capac-ity.In support of its position the Company introduced into evidenceat the hearing exhibits containing numbered job descriptions of eachof the positions in dispute.17Since no evidence was adduced byeither of the labor organizations which controverts the correctness ofthese job descriptions, we shall accept them at face value, and ourspecific findings hereinafter made with respect to disputed jobs shallbe based upon this evidence and upon the entire record in the case.Designers-TheCompany contends that 1 of its 14 designers is asupervisory employee.This employee (job description 12) assignswork to, and coordinates the work of, 4 other designers and 2 seniordraftsmen.He makes personnel rati>1gs, and his recommendationswith respect to his subordinates carry considerable weight.We shallexclude this designer as a supervisory employee, but include theremaining designers.Engineering assistantsA-The Company contends that 13 of the16 engineering assistants A are supervisory employees (job descrip-tions 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, and 32), and that only3 are not (job descriptions 27, 30, and 31).16The record indicatesthat the 13 engineering assistants A alleged to be supervisory em-ployees supervise the work of several subordinates; they either discussthe job performance of subordinates with their superiors, make per-sonnel ratings with respect to their subordinates, or do both.Recom-mendations of these 13 employees affecting the status of their subordi-nates are accorded substantial weight by the Company.We are of1°The record indicates that these employees are in nowise associated with management.11Board's Exh. 4 and Company'sExh. 2.18Both labor organizations desire that the non-supervisory engineering assistants Abe includedwithin the unit. SOUTHERN CALIFORNIA GAS COMPANY549the opinion that they are supervisory employees and shall excludethem 19Office engineers-TheCompany asserts that certain office engineers(job descriptions 53, 57, 62, and 63) are supervisory employees; thatothers (job descriptions 54, 55, 56, 58, 60, 61 and 65) are confidentialemployees; and that some office engineers (job descriptions 59, 62,63, 64, and 66) do not perform duties of a technical or engineeringnature2°The record indicates that each of the office engineers alleged to bea supervisory employee supervises the work of several subordinatesand gives them efficiency ratings. In addition, their recommendationswith respect to their subordinates are accorded considerable weight bythe Company.We find that they are supervisory employees and shalltherefore exclude office engineers in job descriptions 53, 57, 62, and 63.However, we cannot agree with the Company that the office engi-neers alleged to be confidential are, in fact, confidential employeeswithin the meaning of our usual definition of "confidential employees".None of them is concerned with employer-employee relationships, assuch, or have access, in the normal course of their duties, to confidentialinformation directly pertaining thereto.Accordingly, we shall in-clude within the unit office engineers filling job descriptions 54, 55, 56,58, 60, 61, and 65.With respect to office engineers filling job descriptions 59, 64 and66,21 the record indicates that none of them performs duties of a tech-nical or engineering nature.The office engineer filling job description59 combines the duties of a timekeeper, bookkeeper, and librarian; theoffice engineer filling job description 64 is the liaison officer betweenthe Company and other public utilities ; and the office engineer fillingjob description 66 is in charge of the Company's tax matters.Weshall also exclude these office engineers from the unit.Office supervisor-TheCompany employs 1 individual in this cate-gory (job description 67) and contends that he is a supervisory em-ployee.The record indicates that he supervises the work of approxi-mately 36 employees, makes personnel ratings with respect to them,and that his recommendations affecting their status are given consid-erable weight by the Company.We shall exclude the office supervisoras a supervisory employee.Research assistants.-TheCompany contends that 3 of its 11 researchassistants (job descriptions 71, 77 and 78) are supervisory employees.The record indicates that each of these 3 employees supervises the workof several subordinates and has authority to or actually does make19We shall include engineering assistants A in job descriptions 27, 30, and 31.20 There is no dispute with respect to the inclusion of the office engineer in job descrip-tion 52.21Office engineers in job descriptions 62 and 63 have previously been found to be super-visory employees. 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDpersonnel ratings.Furthermore,their recommendations affecting thestatus of their subordinates are accorded considerableweight by theCompany.We shall exclude the 3 research assistants in job descrip-tions71, 77,and 78.Stafftechnicians'' The Companycontendsthat 2 of its3 staff tech-nicians(job descriptions 96 and 98)are supervisory employbes, andthat the thirdstaff technician(job description 97) is a confidentialemployee.The staff technician in job description 96 supervises thework of several subordinates,makes personnelratings, and has author-ity to makeeffective recommendations with respect to subordinates.The staff technician in job description 97 is the assistant to the plantsuperintendent.As such, hehas access to all matters pertaining topersonnelwhich are handled byhis superior,and is in close and activecontact withthese matters.The staff technician in job description 98performs the duties of the assistant plant superintendent in his absence,t rains new employees,and makes studies of and recommendations con-cerning plantoperations.We shall exclude all staff technicians.Technical service supervisors-TheCompanycontendsthat the 2technical service supervisors (job descriptions116 and 117)are super-visory employees.Both supervisethe work ofseveral subordinates,make personnel ratings, and have authority to make recommendationsaffectingthe status of their subordinates,which are given weight.Weshall exclude them.Costengineers and assistant cost engineers-Therecord is not clearas to whether or not theAssociationseeks to represent the 4 employeesin these two classifications(job descriptions118, 119, 120, and 121).However, it appears from the record that all are engaged in workof a statistical nature, and we are of the opinion that they are notproperly partof a technical and engineering unit.We shall excludethem.Petroleumengineer-TheCompanycontendsthat thisemployee(job description 122) is a supervisory employee.He supervises thework of severalsubordinates,makes personnel ratings, and his recom-mendations withrespect to his subordinates are accorded considerableweight.We shall exclude the petroleum engineer.We find thatall technical and engineering employeesof the Com-pany engagedat its Central Division,including laboratory assistants;,laboratory technicians,draftsmen,construction detailer;designers(except the employeefillingjob description 12) ; engineering assist-ants A filling job descriptions27, 30, and 31;engineering assistantsB; junior engineers;office engineers filling job descriptions 52, 54,55, 56, 58, 60,61, and 65; senior draftsmen;research assistants(exceptthose filling job descriptions71, 77, and 78) ;technical assistants; airconditioning engineers;industrial gas engineers; service engineers; SOUTHERN CALIFORNIA GAS COMPANY551and estimating engineers,but excluding the designerfillingjob descrip-tion 12; engineering assistants A filling job descriptions 17, 18, 19, 20,21, 22, 23, 24,25, 26, 28, 29,and 32; office engineers filling job descrip-tions 53, 57,59, 62, 63, 64,and 66; the office supervisor;research assist-ants filling job descriptions71, 77, and 78;staff technicians;technicalservice supervisors;cost engineers;assistant cost engineers; the petro-leum engineer;all other supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action;and all other em-ployeesof the Company,constitute a unit appropriate for the purposesof collectivebargaining within themeaning of Section 9(b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern Cali-fornia Gas Company, Los Angeles,California,an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,to determine whether they desire to be represented bySouthern California Professional Engineering Association,Gas Util-ity Engineers Affiliate Unit No. 1, or by Utility Workers Union ofAmerica, CIO,for the purposes of collective bargaining,or by neither.